 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 

 
AMENDED AND RESTATED LICENSE OF INTELLECTUAL PROPERTY
 
This AMENDED AND RESTATED LICENSE OF INTELLECTUAL PROPERTY (the “License
Agreement”) is effective as of December 31, 2008 (the “Effective Date”) and is
entered into by and among Franklin Covey Co. (“FranklinCovey”), a Utah
corporation; Covey/Link, LLC (“CL”), a Utah limited liability company; Greg
Link, (“Link”), an individual residing in Utah; and Stephen M. R. Covey
(“Covey”), an individual residing in Utah.  Each of FranklinCovey, CL, Link and
Covey are referred to herein as a “party” and collectively as the “parties.”
 
RECITALS:
 
WHEREAS, Covey is the author of the book The Speed of Trust, (as defined herein,
the “Book”) published by Simon & Schuster, Inc., and has conveyed to CL all
right, title and interest therein which he did not grant to Simon & Schuster,
Inc., which retained rights include without limitation all Audio Rights (as
defined herein) and the right to create Workbooks (as defined herein);
 
WHEREAS, Covey and Link have (a) developed certain training courses based on the
Book (as defined herein, the “Courses”), (b) registered trademarks (as defined
herein and including certain unregistered trademarks, the “CL Trademarks”), (c)
created collateral materials (as defined herein, “CL Copyrights”) and (d)
conveyed to CL all right, title and interest in the Courses, CL Trademarks and
CL Copyrights;
 
WHEREAS, concurrently herewith, CL, its affiliate CoveyLink Worldwide LLC (“CL
Worldwide”), FranklinCovey and Franklin Covey Client Sales, Inc. (“FC Client
Sales”) a wholly-owned subsidiary of FranklinCovey, have entered into that
certain Asset Purchase Agreement (the “Purchase Agreement”) pursuant to which FC
Client Sales has purchased certain assets of CL Worldwide related to the Book,
the Courses and other intellectual property of CL;
 
WHEREAS, also concurrently herewith, each of Covey and Link has entered into a
consulting agreement with FranklinCovey and FC Client Sales (the “Practice
Leader Consulting Agreements”), and each of Covey and Link has entered into a
speaker services agreement with FC Client Sales (the “Speaking Agreements”); and
 
WHEREAS, CL and FranklinCovey previously entered into the Original Agreement (as
defined below) pursuant to which CL granted certain non-exclusive licenses
relating to the Book and the Courses and a desire to amend and restate the
Original License to grant exclusive licenses to the Licensed Materials, subject
to all the terms and conditions herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, terms and conditions herein, the parties agree as follows:
 
1. Defined Terms.
 
1.1. Use of Defined Terms.  Capitalized terms used in this License Agreement and
not otherwise defined when used shall have the meanings set forth on Exhibit A.
 


 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
2. Interpretation.
 
2.1. Relationship of Agreements.
 
(a) This License Agreement amends and restates that certain License of
Intellectual Property effective January 1, 2006 (the “Original Agreement”) by
and between FranklinCovey and CL.  As of the Effective Date, the Original
Agreement shall be amended and restated in its entirety to include, without
limitation, Covey and Link as parties and shall continue in full force and
effect without interruption.
 
(b) In all cases where possible, this License Agreement shall be interpreted
consistently with the Contemporaneous Agreements.  If any term of any
Contemporaneous Agreement conflicts with this License Agreement, this License
Agreement shall control unless otherwise stated in the Contemporaneous
Agreement.
 
3. License Grant.
 
3.1. The Licensed Materials.  Subject to the terms and conditions of this
License Agreement, each of CL, Covey and Link hereby grant to the FranklinCovey
Entities an exclusive, perpetual, worldwide, transferable, sublicensable,
royalty-bearing license to use, reproduce, display, distribute, sell, prepare
derivative works of, and perform the Licensed Materials in any format or medium
and through any market or distribution channel.  As used in this Section 3.1,
“exclusive” means that CL, Covey and Link may not, after the Effective Date,
grant to any third party the right to, and shall not themselves, use, reproduce,
display, distribute, sell, or prepare derivative works of the Licensed Materials
except as expressly permitted by this License Agreement.  The license granted
pursuant to this Section 3.1 shall be subject to that certain Publishing
Agreement by and between Covey and Simon & Schuster, Inc. (the “Publishing
Agreement”) and to any permitted publishing agreement entered into by Covey,
Link or CL for any Sequel under Section 3.2(a).
 
3.2. Reservations.
 
(a) The Book; Sequels.  Covey, Link and CL each reserves the exclusive right, in
their sole discretion, to write, publish and distribute, directly or through
third-party publishers, a Sequel or Sequels to the Book.  Any publishing
agreement for a Sequel (i) shall be on terms comparable to the Publishing
Agreement, (ii) shall exclude rights to Workbooks and Audio Rights, except for a
right of the Publisher to prepare and distribute a single audio version of such
Sequel, (iii) shall permit the FranklinCovey Entities all of the same rights to
distribute such Sequel as have been granted under this License Agreement to
distribute the Book.  Covey, Link and CL may negotiate any commercially
reasonable royalty rate with the third-party publisher and shall have all rights
to retain such royalties.  At least ten (10) days prior to entering into a
publishing agreement for a Sequel, Covey, Link or CL, as appropriate, shall send
to FranklinCovey a copy of the publishing agreement in its final form, provided
that the parties to the publishing agreement may any needed non-substantive
change.  During such period, FranklinCovey may provide comments to Covey, Link
or CL, as appropriate, if FranklinCovey determines in good faith that any term
may conflicts with this License
 


 
2

--------------------------------------------------------------------------------

 


Agreement and Covey, Link or CL, as appropriate, shall consider such comments in
good faith.  
 
(b) The Courses.  Covey, Link and CL each reserves a non-exclusive right to make
derivative works of the Courses from time to time, provided that any such
modification by any of them to the Courses shall be automatically deemed a part
of the Courses and Licensed Materials and subject to the license granted in
Section 3.1.  
 
(c) Allowed Actions Following Term of Practice Leader Consulting
Agreements.  Following the term of either of the Practice Leader Consulting
Agreements, Covey, Link and CL may speak, consult, coach and advise with respect
to the Book and the Speed of Trust concepts, provided that each of them does so
with the intent of (I) driving training to FranklinCovey (and not to replace
training nor to become a defacto substitute for training), (II) enhancing brand
awareness of the Speed of Trust concepts, or (III) increasing sales of the Book.
 
(d) The CL Trademarks and CL Copyrights.  CL, Covey and Link each reserves a
non-exclusive right to use the CL Trademarks and CL Copyrights in connection
with any Sequel and as necessary for biographical or historical reference and
for speaking and practice activities necessary to carry out their activities
provided for or allowed in the Speaking Agreements and Practice Leader
Consulting Agreements.
 
(e) Scope of Reservation.  As used in Sections 3.2(b) and 3.2(d),
“non-exclusive” means the reservation of rights permits each of Covey, Link and
CL to use the Courses, CL Trademarks and CL Copyrights as described therein and
does not restrict or limit the rights granted to the FranklinCovey Entities by
Covey, Link and CL in Section 3.1 to use the Courses, CL Trademarks and CL
Copyrights as permitted in this License Agreement.
 
3.3. Restrictions on Use.  The FranklinCovey Entities shall use the Licensed
Materials only in connection with the Practice and the business of
FranklinCovey.
 
3.4. International Markets.  Within six months following the Effective Date and
on terms reasonably acceptable to CL, FranklinCovey will use commercially
reasonable efforts to amend those certain license and distribution agreements
(collectively, the “International Licenses”) with the International Licensees to
permit Covey and Link to conduct the Practice as permitted in the
Contemporaneous Agreement in the geographical territories that are the subject
of such International Licenses.  The parties agree that an amended International
License will be deemed reasonable if Covey, Link and CL, as appropriate, receive
non-exclusive rights to conduct or promote Courses in such territory in exchange
for reasonable compensation payable to the International Licensee.  If
FranklinCovey is unable to amend any International License as provided in this
Section 3.4, FranklinCovey shall forfeit the rights granted in Section 3.1 as
those rights apply to the territory of such International
Licensee.  Notwithstanding the foregoing, FranklinCovey shall have not be deemed
to have breached this Section 3.4 if any website owned or operated by the
FranklinCovey Entities is visible in a terminated territory or if a customer in
a terminated territory makes incidental purchases Books or Sequels through any
such websites.  
 


 
3

--------------------------------------------------------------------------------

 
 
3.5. Rights of Publicity.  Covey and Link each hereby grants to the
FranklinCovey Entities a non-exclusive, worldwide, fully paid-up right to use
images of each of their persons and to use their names in connection with the
Practice.  At any time after Covey or Link, as applicable, ceases to be a
Practice Leader, such person may object in writing to the use of his own name or
image if Covey or Link, as applicable, reasonably determines that the use
undermines the commercial value of the Practice, the Book, Sequels or a New
Work.  The affected parties shall cooperate in good faith to resolve any such
disputes.  If this License Agreement terminates for any reason, the license
granted in this Section 3.5 shall survive termination with respect to products,
materials and designs in existence on the effective date of the termination, but
FranklinCovey shall have no right to place the images or use names of Stephen M.
R. Covey or Greg Link on any new product, material or design.
 
3.6. Distribution Rights for FC Products, LLC.  The parties acknowledge that
FranklinCovey has entered into that certain Master License Agreement by and
between FranklinCovey and Franklin Covey Products, LLC (“FC Products, LLC”),
pursuant to which FranklinCovey may, under certain circumstances, be required to
make Licensed Materials available to FC Products, LLC for distribution in
certain channels.  Each of Covey, Link and CL agrees to permit FC Products, LLC
to distribute Licensed Materials according to the Master License Agreement so
long as doing so does not reduce any Payment under this License Agreement.
 
4. Ownership; Derivative Works.
 
4.1. CL Property.  As between Covey, Link and CL on the one hand and
FranklinCovey on the other hand, Covey, Link and CL shall retain ownership of
all CL Intellectual Property.  “CL Intellectual Property” means the Intellectual
Property Rights to the Licensed Materials, all CL Derivative Works and all New
Works.
 
4.2. FranklinCovey Property.  As between Covey, Link and CL on the one hand and
FranklinCovey on the other hand, FranklinCovey shall retain ownership of all
FranklinCovey Intellectual Property.  “FranklinCovey Intellectual Property”
means all Intellectual Property Rights of FranklinCovey prior to the Effective
Date, all FC Derivative Works, and all Intellectual Property Rights of
FranklinCovey created or licensed after the Effective Date other than
Intellectual Property Rights that include the Licensed Materials and are owned
by Covey, Link or CL under this License Agreement.
 
4.3. Creation of Derivative Works.
 
(a) By FranklinCovey.  FranklinCovey may, at its option and at its own expense,
create derivative works, directly or through third parties, based on the
Licensed Materials, including without limitation derivative works that include
both the Licensed Materials and FranklinCovey Intellectual Property.  Subject to
Section 4.3(d), such derivative works shall be deemed FC Derivative Works.
 
(b) By CL, Covey and Link.  Each of Covey, Link and CL may, at their option and
their own expense, create derivative works (a) based solely on the Licensed
Materials or
 


 
4

--------------------------------------------------------------------------------

 


(b) based in part on the Licensed Materials and in part on FranklinCovey
Intellectual Property, subject to the provisions of Section 4.3(c).
 
(c) Procedures.  If any of Covey, Link or CL desires to create a new derivative
work based solely on the Licensed Materials, Covey, Link or CL, as appropriate,
may do so without FranklinCovey’s approval, provided that CL maintains
reasonable records that describe the project and other pertinent information and
makes such records available as reasonably requested by FranklinCovey.  If any
of Covey, Link or CL proposes to develop a new derivative work based in part of
the Licensed Materials and in part of FranklinCovey Intellectual Property (a
“Proposed FC Derivative Work”), Covey, Link or CL, as appropriate, shall deliver
to FranklinCovey a written request to FranklinCovey describing in reasonable
detail the proposed work, including the FranklinCovey Intellectual Property that
would be used (a “Proposal”).
 
(i) If the work described in the Proposal includes any FranklinCovey
Intellectual Property, FranklinCovey may, in its sole discretion, approve or
reject the Proposal within twenty one (21) days of its receipt of the Proposal.
 
(ii) If FranklinCovey accepts such a Proposal, Covey, Link or CL, as
appropriate, shall have the right to create the proposed derivative work and
such derivative work will be deemed part of the Licensed Materials.  If
FranklinCovey rejects such a Proposal, Covey, Link or CL, as appropriate, shall
promptly cease work on the Proposed FC Derivative Work and shall have no right
to use the FranklinCovey Intellectual Property for such Proposal.  If
FranklinCovey fails to respond such a Proposal within the twenty one (21) day
period, FranklinCovey will be deemed to have rejected the Proposal.
 
(d) Ownership of Derivative Works.  Any derivative work of the Licensed
Materials that is based solely upon the Licensed Materials shall be deemed a CL
Derivative Work and, for purposes of clarity, shall be deemed part of the
Licensed Materials for all purposes.  Any revision or customization of the
Courses Listed in Exhibit B, whether by FranklinCovey, Covey, Link or CL, shall
be deemed part of the Licensed Materials for all purposes.  Any permitted
derivative work created by Covey, Link or CL that is based in part on the
Licensed Materials and in part on FranklinCovey Intellectual Property shall be
deemed an FC Derivative Work, and Covey, Link and CL hereby convey to
FranklinCovey, its successors and assigns all right, title and interest it may
have in such FC Derivative Work; provided, however, that FranklinCovey’s rights
to the underlying Licensed Materials incorporated into such FC Derivative Works
are subject to the license of Licensed Materials granted to FranklinCovey in
this License Agreement.  Notwithstanding anything else in this License
Agreement, FC Derivative Works shall be subject to the license provided in
Section 4.3(e) and the royalty provisions set forth in Section 8.2(b).
 
(e) Grant-back License.  FranklinCovey hereby grants to Covey, Link and CL,
during the term of this License Agreement, a worldwide, royalty-free,
nontransferable, non-sublicenseable right to use FC Derivative Works in
connection with the Practice and, subject to the provisions of Section 4.3(c),
to create derivative works based on FC Derivative Works.
 
4.4. Perfecting Ownership.
 


 
5

--------------------------------------------------------------------------------

 
 
(a) CL Intellectual Property.  Upon CL’s reasonable request and at CL’s expense,
FranklinCovey shall assist CL in any action that may be necessary to record,
register or otherwise perfect CL’s rights in and to the CL Intellectual
Property, including without limitation CL Derivative Works.
 
(b) FranklinCovey Intellectual Property.  Upon FranklinCovey’s reasonable
request and at FranklinCovey’s expense, each of Covey, Link and CL shall assist
FranklinCovey in any action that may be necessary to record, register or
otherwise perfect FranklinCovey’s rights in and to FranklinCovey Intellectual
Property, including without limitation FC Derivative Works.
 
5. Quality Control; Trademark Notices.
 
5.1. Quality Standards.  The parties agree that the Licensed Materials are
distinctive and the goods and services associated therewith have distinctive
goodwill and a reputation for high quality and standards.  The parties agree to
maintain the high quality standards of the Licensed Materials and the goods and
services that incorporate or reference the Licensed Materials.
 
5.2. Right to Inspect.  CL shall have the right to request samples of written
documents used in and distributed at the Courses.  If CL reasonably determines
that FranklinCovey’s use of the Licensed Materials undermines the commercial
value of the Licensed Materials or the Practice, the parties shall cooperate in
good faith to resolve the dispute.
 
5.3. Marking and Notice.  Subject to and in accordance with CL’s reasonable
written approval, FranklinCovey shall, on all significant Course materials
distributed to participants of the Course and all Workbooks, give written
attribution to CL for ownership of such Licensed Materials and provide copyright
notices that attribute ownership to CL and state that the Licensed Materials are
used by FranklinCovey pursuant to a license from CL.
 
5.4. Trademark Use.  If, after the Effective Date, CL, Covey or Link registers
or in any way designates its ownership of a new trademark in connection with the
Licensed Materials or a Sequel (a “New Trademark”), such New Trademark will be
deemed a CL Trademark subject to all the rights, terms and conditions of this
License Agreement .  All trademark rights, other than trademark rights already
obtained by FranklinCovey or CL prior to the execution of this License
Agreement, in and to any class of goods or services developed by reason of
FranklinCovey’s use of the Licensed Materials, within the terms of and subject
to the conditions of this License Agreement, shall be owned by and inure to the
benefit of either CL or FranklinCovey as follows:  FranklinCovey shall give CL
written notice of its desire to pursue Federal registration of any New Trademark
(the “Notice of Intent”) and CL shall, within ten (10) business days after
receiving such Notice of Intent, notify FranklinCovey in writing (the “Response
to Notice”) that it will register the New Trademark in its own name, at CL’s
expense, or that FranklinCovey is entitled to register the New Trademark in
FranklinCovey’s name, at FranklinCovey’s expense.  CL’s failure to give
FranklinCovey a Response to Notice within ten (10) business days of the date of
a Notice of Intent, shall constitute CL’s permission to FranklinCovey to
register the subject New Trademark in FranklinCovey’s name, at FranklinCovey’s
expense.  If FranklinCovey obtains Federal registration of a New Trademark
pursuant to this Section 5.4, FranklinCovey shall grant to CL a limited,
worldwide, non-exclusive
 


 
6

--------------------------------------------------------------------------------

 


and royalty-free license to use the New Trademark in connection with the
Licensed Materials or any Sequel or CL Derivative Work, except as such right is
restricted herein.  Each party agrees to execute such documentation as shall
reasonably be required to effectuate the intent of this Section 5.4.
 
5.5. No Inconsistent Contractors or Relationships.  FranklinCovey shall not
employ or contract with any person or entity, including a government employee or
representative, to assist or become involved in developing a derivative work
based upon the Licensed Materials if that person or entity has a contractual or
legal relationship, the effect of which encumbers any proprietary rights to the
Licensed Materials or which purports to transfer any proprietary rights in the
Licensed Materials to another entity.  FranklinCovey shall not enter into
agreements to receive funding or grants which purport to transfer to a third
party any proprietary rights or which would result in any other entity besides
CL owning such proprietary rights.
 
5.6. Action by Covey and Link.  Notwithstanding anything to the contrary in this
License Agreement, so long as either Covey or Link remains a Practice Leader of
the Practice, FranklinCovey shall be deemed to have complied in all respects
with the requirements of this Section 5 and CL, Covey and Link shall be deemed
to have agreed to the actions of FranklinCovey under this Section 5.
 
6. Distribution Rights.
 
6.1. Distribution Rights.  Except as limited by the Publishing Agreement and
permitted publishing agreements for Sequels subject to the terms of Section
3.2(a), FranklinCovey shall have an exclusive, worldwide and transferable right
to distribute the Licensed Materials directly or through third parties.  If
Covey, Link or CL enters into any publishing agreement for the distribution of a
Sequel as provided in Section 3.2(a), such agreement shall be limited by the
rights of the FranklinCovey Entities to distribute the Sequel on terms
substantially the same as the FranklinCovey Entities may distribute the Book.
 
7. Website Agreement.
 
7.1. Website Agreement.  The parties shall cooperate to establish protocols and
links to connect the CL Website to websites operated by FranklinCovey and to set
general website policies (“Website Protocols”).  The initial Website Protocols
are set forth on Exhibit G, which may be amended from time to time by mutual
agreement of the parties.
 
7.2. CL Website Sales.  During the term of this License Agreement, and for one
year after termination of this License Agreement, Covey, Link and CL shall not,
directly or indirectly, sell products or services relating to the Licensed
Materials through the CL Website or any other website operated by any of them
and shall direct all such inquiries to FranklinCovey, except as provided below
in this Section 7.2.  Nothing in this Section 7.2 shall prevent Covey, Link or
CL from (a) selling any New Book or offering services connected to any New
Course not subject to an agreement with FranklinCovey so long as Covey, Link and
CL, as applicable, have complied with all of the terms and conditions of
Sections 11, 12 and 13 of this License Agreement, or (b) following the term of
either of the Practice Leader Consulting Agreements, selling the Book or Sequels
or offering speaking, consulting, coaching or advisory services with respect to
the
 


 
7

--------------------------------------------------------------------------------

 


Book and the Speed of Trust concepts, provided that such services are provided
with the intent of (I) driving training to FranklinCovey (and not to replace
training nor to become a defacto substitute for training), (II) enhancing brand
awareness of the Speed of Trust concepts, or (III) increasing sales of the Book.
 
8. Fees and Royalties.
 
8.1. Royalty Formula.  Each month, FranklinCovey shall pay to CL a royalty
payment (the “Royalty”) which shall be equal to the sum of 7.5% of FranklinCovey
Gross Revenue accrued during a given monthly period as provided in Section 9;
plus 5% of Licensee Gross Revenue accrued during a given monthly period as
provided in Section 9; plus an equitable royalty percentage as mutually agreed
by FranklinCovey and CL, acting in good faith, of Derivatives Gross Revenue.
 
8.2. “FranklinCovey Gross Revenue” means all revenues accrued according to its
regular accounting principles and practices by the FranklinCovey Entities during
the applicable month that derive from the Licensed Materials other than FC
Derivative Works.  However, “FranklinCovey Gross Revenues” does not include (i)
accruals of payments by FranklinCovey from International Licensees, or (ii)
revenues accrued by FranklinCovey relating to speeches given by Covey or Link
pursuant to their Speaking Agreements. For purposes of clarity, all revenue from
the 2006 Courses listed in Exhibit B as constituted on the Effective Date shall
be included as part of the FranklinCovey Gross Revenue in computing the Royalty
under Section 8.1 above.
 
(a) “Licensee Gross Revenue” means all revenues accrued according to its regular
accounting principles and practices by FranklinCovey by any International
Licensee during the applicable month that derive from the Licensed Materials.
 
(b) “Derivatives Gross Revenue” means all revenues accrued by the FranklinCovey
Entities during the applicable month that derive from FC Derivative
Works.  However, “Derivatives Gross Revenues” does not include (i) revenues
accrued by FranklinCovey from International Licensees, or (ii) revenues accrued
by FranklinCovey relating to speeches given by Covey or Link pursuant to their
Speaking Agreements.
 
9. Royalty Reporting and Payment.
 
9.1. Reporting.  No later than thirty (30) days after the close of every
FranklinCovey month during the Term, FranklinCovey shall submit a report to CL
(in a format acceptable to CL, in its reasonable discretion) identifying (a)
FranklinCovey Gross Revenue accrued during the period, (b) Licensee Gross
Revenue accrued during the period, (c) Derivatives Gross Revenue accrued during
the period and the applicable royalty rate agreed upon by CL and FranklinCovey,
acting in good faith, and (d) the Royalty owed to CL during the period.  The
Royalty payment for each month (“Payments”) shall accompany each such
report.  All Payments will be made in immediately available U.S. dollars.   
 
9.2. Payment.  FranklinCovey will make all Payments free and clear of any tax,
deduction, tax offset or withholding of any kind.  All taxes and penalties
(other than those associated with the income of CL, Covey or Link) levied on any
Payments will be fully borne by
 


 
8

--------------------------------------------------------------------------------

 


FranklinCovey.  If FranklinCovey or any other person is required by law to make
any deduction or withholding on account of any tax, assessment, duty or levy
charged against any Payments, FranklinCovey will pay any such tax, assessment,
duty or levy before the date on which a penalty for nonpayment or late payment
attaches.  Payment of such tax, levy, duty or assessment is to be made (if the
liability to pay is imposed on FranklinCovey) for FranklinCovey’s own account or
(if the liability to pay is imposed on CL) on behalf of and in the name of
CL.  Payments by FranklinCovey in respect of which the relevant deduction,
withholding or payment (including any penalties) is required will be increased
to the extent necessary to ensure that, after the making of the deduction,
withholding or payment of such tax, levy, duty or assessment, CL receives on the
due date and retains (free from any liability in respect of the deduction,
withholding or payment) a net sum equal to what CL would have accrued and
retained had no such deduction, withholding or payment been required or
made.  FranklinCovey will promptly furnish to CL receipts showing the payment of
any deduction, withholding or payment made, on its account or CL’s
account.  FranklinCovey agrees to defend, indemnify and hold harmless CL from
all claims, suits, liabilities and expenses (including without limitation legal
fees) suffered or incurred by CL as a result of FranklinCovey’s failure, for
whatever reason, duly to pay any such taxes (other than those associated with
the income of CL, Covey or Link).
 
9.3. Interest.  Interest shall accrue on all undisputed Payments not paid by
FranklinCovey when due under this License from the due date until the date of
payment, at the lesser of the rate of one and one-half percent (1.5%) per month
or the maximum legal rate allowed under applicable law.  Interest shall accrue
on all undisputed Payments not paid by CL when due under this License from the
due date until the date of payment, at the lesser of the rate of one and
one-half percent (1.5%) per month or the maximum legal rate allowed under
applicable law.
 
9.4. Audit.  Except during the period that Covey or Link remains a Practice
Leader of the Practice, and no more than once in any calendar year thereafter,
CL shall have the right, upon reasonable notice to FranklinCovey and at its own
expense, to audit FranklinCovey’s books and records reasonably necessary to
determine the accuracy of the Royalties made hereunder, provided that if CL
engages an outside firm to conduct the audit such firm shall first execute a
confidentiality agreement reasonably satisfactory to FranklinCovey.  In the
event the audit reveals an aggregate underpayment in excess of five percent (5
%) for the year, FranklinCovey shall pay the costs incurred by CL in performing
the audit.
 
9.5. Equitable Agreement on Royalties for Derivative Gross Revenue.
 
(a) FranklinCovey and CL, through their respective authorized agents acting in
good faith will reasonably consider the facts and circumstances of each instance
where Derivative Gross Revenue is accrued and agree on the component of
Derivative Gross Revenue fairly attributable to the Licensed Materials and the
reasonable royalty rate attributable to such Licensed Materials component of
Derivative Gross Revenue.  If FranklinCovey’s and CL’s authorized agents are
unable to agree on the foregoing by the date the report required in Section 9.1
is due, the CEO of CL and the CEO of FranklinCovey will meet to attempt to reach
agreement on any disputed matters.  If they are unable to agree on such matters
within 30 days, either party may submit the matter to arbitration.
 


 
9

--------------------------------------------------------------------------------

 
 
(b) Arbitration.
 
(i) In the event that a party demands arbitration pursuant to Section 9.5(a) or
Section 17.2(b), such dispute shall be finally settled by binding arbitration in
Salt Lake City, Utah under the Commercial Arbitration Rules of the American
Arbitration Association (the “Rules”) by one arbitrator appointed in accordance
with such Rules.  Judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.
 
(ii) The arbitrator shall apply the laws of the State of Utah to the merits of
the particular dispute, without reference to rules of conflict of law.  The
arbitration proceedings shall be governed by the Rules, without reference to any
state arbitration law.
 
(iii) Either of the parties may apply to any court of competent jurisdiction for
a temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration provision
and without any abridgment of the powers of the arbitrator.  The arbitrator may,
in its discretion, award to the prevailing party, if any, as determined by the
arbitrator, all of its costs and fees, including, without limitation,
administrative fees, arbitrator’s fees, attorneys’ fees, experts’ fees,
witnesses’ fees, travel expenses, and out-of-pocket expenses (including, without
limitation, such expenses as copying, telephone, facsimile, postage, and courier
fees); otherwise, the costs of the arbitration, including administrative and
arbitrator’s fees, shall be borne by the parties to the particular arbitration
in proportion their relative success, as determined by the arbitrator, in
connection with the resolution of the disputed claims, and each party shall bear
the cost of its own attorneys’ fees and expert witness fees.  The parties agree
that, any provision of applicable law notwithstanding, they will not request,
and the arbitrator shall have no authority to award, punitive or exemplary
damages against any party.
 
(iv) The decision of the arbitrator as to the validity and amount of any claim
shall be binding and conclusive upon the parties.  Such decision shall be
written and shall be supported by written findings of fact and conclusions which
shall set forth the award, judgment, decree or order awarded by the arbitrator.
 
(v) The requirements of this Section 9.5(b) will apply only to disputes raised
pursuant to this Section 9.5 and Section 17.2(b).
 
10. Performance by FranklinCovey.
 
10.1. FranklinCovey Due Diligence.  FranklinCovey shall use Best Efforts to
exploit for profit the Licensed Materials for the purpose of maximizing Royalty
payments to CL.  FranklinCovey shall, according to good business judgment and
based on market conditions and in keeping with FranklinCovey’s practices,
advertise its services associated with the Courses and Content in the United
States and in all direct offices in appropriate advertising media and in a
manner ensuring proper and adequate publicity for such services.  FranklinCovey
shall perform its duties and obligations set forth in this License Agreement in
a manner consistent with the highest industry standards and shall do nothing
that would materially and adversely affect the reputation of CL.  During and
following the period that either Covey or Link remains a Practice Leader of the
Practice, FranklinCovey shall be deemed to have complied in all respects with
this Section 10
 


 
10

--------------------------------------------------------------------------------

 


if FranklinCovey acts and performs in a manner substantially similar to its
actions and performance during the period that either Covey or Link remained a
Practice Leader of the Practice  For purposes of this License Agreement, “Best
Efforts” shall mean the efforts that a prudent person acting diligently and
desirous of achieving a result would use in similar circumstances to achieve
that result as expeditiously as reasonably practicable, provided, however, that
a Person required to use Best Efforts under this License Agreement will not be
thereby required to take actions that would result in a material adverse change
in the benefits to such person under this License Agreement or to dispose of or
make any material change to its business.
 
10.2. Course Materials.  In connection with each Course offered by
FranklinCovey, other than the Course entitled “Inspiring Trust,” FranklinCovey
will provide to each Course participant a participant kit consisting of, at a
minimum, a Workbook and a copy of the Book, provided that this Section 10.2
shall not apply if the Course is offered through the Internet or other medium
where delivery of the Workbook and Book is not commercially practical.  
 
11. New Books; New Courses.
 
11.1. New Books.  During the Extended Restricted Period and thereafter, each of
Covey, Link and CL, or any of them together, shall have the right to create a
New Book.  Covey, Link and CL, as applicable, may negotiate any commercially
reasonable agreement with a third-party publisher for the New Book and shall
have all rights to retain all royalties thereunder.  If the agreement with the
third-party publisher is entered into during the Extended Restricted Period, the
third party publisher shall not be a Competitor or an affiliate of a
Competitor.  At least ten (10) days prior to entering into a publishing
agreement for a New Book, Covey, Link or CL, as appropriate, shall send to
FranklinCovey a notice indicating that a New Book may be published, listing the
working title to the New Book, and providing an abstract of the contents of the
New Book.  During such period, FranklinCovey may provide comments to Covey, Link
or CL, as appropriate, if FranklinCovey reasonably believes that the proposed
book may be a Sequel subject to the terms of this License Agreement.
 
11.2. New Courses.  During the Extended Restricted Period and thereafter, each
of Covey, Link and CL, or any of them together, shall have the right to create a
New Course, subject to the terms and conditions of Section 12.
 
12. Right of First Negotiation for New Work.
 
12.1. Right of First Negotiation.  During the Extended Restricted Period and
thereafter if CL, Covey or Link, as applicable, desires to design, develop,
manufacture, market, promote, advertise, distribute, lease or sell or otherwise
commercialize such New Work (except for distribution of a New Book pursuant to a
publishing agreement with a third-party publisher), CL, Covey or Link, as
applicable, shall provide notice to FranklinCovey of such desire (a “New License
Notice”).  Upon receipt of the New License Notice, FranklinCovey and CL, Covey
or Link, as applicable, shall enter into exclusive negotiations relating to a
license for the New Work (a “New License”).  The parties to such negotiation
shall engage in exclusive, good-faith discussions regarding a possible New
License for a period of at least sixty (60) days (the “Initial Negotiation
Period”), which Initial Negotiation Period may be extended as provided in
 


 
11

--------------------------------------------------------------------------------

 


Section 13 (the Initial Negotiation Period, together with any extension to the
Initial Negotiation Period, is referred to herein as the “Negotiation
Period”).  
 
12.2. Third-Party Agreement.  If the parties to such negotiation fail to reach
an agreement in principle for a New License within the Negotiation Period, CL,
Covey or Link, as applicable, may thereafter negotiate and enter into a final,
binding agreement with respect to the New Work with a third-party (a
“Third-Party Agreement”), provided, however, that CL, Covey or Link, as
applicable, shall not (a) during the Extended Restricted Period, enter into a
Third-Party Agreement with a Competitor or an affiliate of a Competitor or (b)
enter into a Third-Party Agreement on terms equal to or less favorable to CL,
Covey or Link, as applicable, than the final written offer, if any, made by
FranklinCovey.
 
13. Option to Extend Negotiation Period.
 
13.1. Option Grant.  If FranklinCovey, CL, Covey or Link, as applicable, are
unable to enter into an agreement in principle for a New License for a New Work
during the Initial Negotiation Period, FranklinCovey shall have the option (the
“Option”) in its sole discretion to extend the Negotiation Period with respect
to the applicable New Work by following the procedures set forth in Sections
13.2 and 13.3.  CL, Covey or Link, as applicable, shall not, during such
extended Negotiation Period, discuss, negotiate with or enter into a binding
agreement with respect to the New Work with any third party.
 
13.2. Option Exercise; Termination of Option.  FranklinCovey may exercise the
Option during the Initial Negotiation Period by delivering to CL, Covey or Link,
as applicable, a written notice of exercise, effective upon delivery.  Once
exercised, FranklinCovey may terminate any Option immediately by delivering to
CL, Covey or Link, as applicable, a written notice of termination.  Neither the
exercise of an Option with regard to a particular New Work nor the termination
of any Option shall be deemed a waiver of FranklinCovey’s right to Option the
contents of any additional or other New Work.
 
13.3. Option Payments.  As consideration for the Option, FranklinCovey shall
make a payment (the “Option Payment”) to CL (on behalf of CL, Covey or Link, as
applicable) equal to: (i) $5,000.00 per month, paid in advance, for each month
during the first year following the Initial Negotiation Period that
FranklinCovey elects to extend the Negotiation Period; (ii) $10,000.00 per
month, paid in advance, for each month during the second year following the
Initial Negotiation Period that FranklinCovey elects to extend the Negotiation
Period; and (iii) $15,000.00 per month, paid in advance, for each month during
the third year and each subsequent year that FranklinCovey elects to extend the
Negotiation Period.  Notwithstanding the foregoing, FranklinCovey’s obligation
to the make the Option Payment shall cease when (y) FranklinCovey terminates the
Option pursuant to Section 13.2, or (z) FranklinCovey and CL, Covey and Link, as
applicable, enter into a New License with respect to the New Work with terms
mutually agreeable to FranklinCovey and CL, Covey or Link, as applicable.
 
14. Representations and Warranties.
 
14.1. CL Representations and Warranties and Covenants.  CL represents and
warrants that (a) it has (or with respect to Sequels will have) good and valid
title to all of the Licensed
 


 
12

--------------------------------------------------------------------------------

 


Materials and Sequels, if any, licensed herein, free and clear of all liens,
encumbrances and restrictions; (b) the Licensed Materials constitute all of the
intellectual property of CL, Covey and Link relating to the Book and the
Courses, except the Speed of Trust simulation board game co-owned with Tango
Learning; (c) the Licensed Materials and Sequels, if any, licensed under this
License Agreement do not and, to the knowledge of CL, will not infringe upon or
violate any copyright, trademark, right of privacy, right of publicity, trade
secret or any other intellectual property right of any third party; (d) no
agreement it has or will have with any other party will conflict with the terms
of this License Agreement or prevent CL’s performance of any of its obligations
hereunder, (e) its performance hereunder will not violate any other agreement,
whether oral or written, to which it is a party, and (f) it has complied and
will comply with all applicable laws and regulations relating to the Licensed
Materials and Sequels, if any, and its performance hereunder.  CL makes no
warranties of merchantability or fitness for a particular purpose of the Course
or any other warranty other than that explicitly stated herein.
 
14.2. Covey and Link Representations, Warranties.  Each of Covey and Link,
severally and not jointly, represent and warrant that (a) he has transferred to
CL all his rights to the Licensed Materials and will transfer to CL all rights
to any Sequel and, if applicable, any New Work, (b) to his knowledge, the
Licensed Materials do not violate any copyright, trademark, right of privacy,
right of publicity, trade secret or any other intellectual property right of any
third party and (c) he will take all such actions as may be necessary to perfect
ownership of any Licensed Materials, Sequel in CL if requested by FranklinCovey.
 
14.3. FranklinCovey Representations, Warranties and Covenants.  FranklinCovey
agrees, represents and warrants that (a) it will use the Licensed Materials and
Sequels, if any, licensed herein in a manner conforming to the terms and
conditions of this License Agreement, and (b) the FranklinCovey Intellectual
Property appropriate for the creation of FC Derivative Works does not, as of the
Effective Date of this License Agreement, violate any copyright, trademark,
right of privacy, right of publicity, trade secret or any other intellectual
property right of any third party.
 
14.4. FranklinCovey Covenant.  FranklinCovey will not, during the term of this
License Agreement, authorize any FranklinCovey employee or contractor to design
or create a work that is primarily intended to allow FranklinCovey to avoid
paying royalties to CL under this License Agreement.  Notwithstanding the
foregoing, FranklinCovey may, without violating this Section 14.4:  (a) refresh,
redesign or relaunch the “Speed of Trust” Practice product and service offerings
through its Speed of Trust Practice Leaders and employees from time to time;
(b) acquire other companies, businesses, assets, product lines, service
offerings, licensed content or works that contain “trust” or “trust-related”
concepts, content, works, products, services or offerings; (c) offer products
and services and create practice groups that contain “trust” and “trust-related”
concepts and ideas in their respective materials and offerings; or (d) take
actions substantially similar in nature to those actions permitted under clauses
(a) – (c) of this Section 14.4.
 
15. Confidentiality.
 
15.1. Definition.  For purposes of this License Agreement, “Confidential
Information” of a party (the “Disclosing Party”) means any non-public,
commercially sensitive information in
 


 
13

--------------------------------------------------------------------------------

 


its broadest context, including without limitation all programs, courses,
manuals, electronic works, data, samples, computer records, specifications,
processes, strategies, plans, know-how related to the business of such
Disclosing Party.  Confidential Information shall not include any information
known generally to the public (other than as a result of unauthorized disclosure
by the party obtaining such information from the Disclosing Party (the
“Receiving Party”)) or in the Receiving Party’s possession prior to disclosure
or independently developed by the Receiving Party without use of the
Confidential Information.
 
15.2. Obligation.  The parties acknowledge that the Confidential Information of
the other parties derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use.  The parties agree that, except for the disclosure and use of Confidential
Information contemplated within the scope of this License Agreement, they (i)
shall at all times keep the Confidential Information strictly confidential and
shall not divulge, furnish, or make accessible the Confidential Information to
any third party (except as set forth below), (ii) shall not use the Confidential
Information for its benefit or the benefit of any third party, and (iii) shall
use the Confidential Information solely and exclusively for the purpose of
carrying out the purposes of this License Agreement.
 
15.3. Legal Proceedings.  In the event the Receiving Party is requested or
required (by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information, the Receiving Party will
notify the Disclosing Party promptly of the request or requirement so that the
Disclosing Party may seek an appropriate protective order or waive compliance
with the provisions of this Section 15.  If, in the absence of a protective
order or the receipt of a waiver from the Disclosing Party, the Receiving Party
is, on the advice of counsel, compelled to disclose any Confidential Information
to any tribunal, the Receiving Party may disclose the Confidential Information
to the tribunal; provided, however, that the Receiving Party will use its Best
Efforts to obtain, at the request of the Disclosing Party, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed as the Disclosing Party
designates.
 
15.4. Injunctive Relief.  The parties acknowledge that the Confidential
Information constitutes a unique and valuable asset of the Disclosing Party, and
that any disclosure or use of the Confidential Information by the Receiving
Party, except as expressly permitted herein, would be wrongful and would cause
irreparable harm to the Disclosing Party.  Accordingly, in the event of any
actual or threatened breach of such provisions, the Disclosing Party shall (in
addition to any other remedies that it may have) be entitled to temporary and/or
permanent injunctive relief to enforce such provisions, and such relief may be
granted without the necessity of proving actual damages or posting a bond.
 
16. Indemnification; Limitation of Liability.
 
16.1. Indemnification by CL.  CL, Covey and Link, jointly and severally, will
indemnify and hold FranklinCovey harmless from and against any and all actions,
suits, proceedings (including by third parties), losses, liabilities, damages,
costs, and expenses (including attorneys’ fees) that FranklinCovey may incur or
suffer by reason of any breach of any
 


 
14

--------------------------------------------------------------------------------

 


of CL’s, Covey’s or Link’s respective agreements, warranties or representations
under this License Agreement or any action by a third party against
FranklinCovey by reason of any breach by CL, Covey or Link of any of their
respective agreements, warranties or representations under this License
Agreement.
 
16.2. Indemnification by FranklinCovey.  FranklinCovey will indemnify and hold
CL, Covey and Link harmless from and against any and all actions, suits,
proceedings (including by third parties), losses, liabilities, damages, costs,
and expenses (including attorneys’ fees) that CL, Covey or Link may incur or
suffer by reason of any breach of any of FranklinCovey’s agreements, warranties
or representations under this License Agreement or any action by a third party
against CL, Covey or Link based upon an actual or alleged use of the Licensed
Materials by FranklinCovey in violation of the terms of this License Agreement
or by reason of any breach by FranklinCovey of any of its respective agreements,
warranties or representations under this License Agreement.
 
16.3. No Consequential Damages.  In no event shall either party be liable under
any contract negligence, strict liability or other legal or equitable theory to
the other for any incidental, consequential, special, punitive, exemplary or
other indirect damages, or for lost profits, lost revenues, or loss of business
arising out of the subject matter of this License Agreement, regardless of the
cause of action, even if the party has been advised of the likelihood of
damages.
 
16.4. Limitations of Liability.
 
(a) IF ANY PARTY IS HELD OR FOUND TO BE LIABLE TO ANY OTHER PARTY FOR ANY MATTER
RELATING TO OR ARISING FROM ANY BREACH OF THIS LICENSE AGREEMENT, WHETHER BASED
ON AN ACTION OR CLAIM IN CONTRACT, NEGLIGENCE, TORT OR OTHERWISE, THE AMOUNT
RECOVERABLE FROM THE BREACHING PARTY WILL NOT EXCEED $200,000 FOR EACH INCIDENT
OR SERIES OF RELATED INCIDENTS GIVING RISE TO SUCH LIABILITY, PROVIDED THAT THIS
SECTION 16.4(a) SHALL NOT APPLY TO ANY CLAIM FOR PAYMENT OF ROYALTIES UNDER
SECTION 8 OR ANY CLAIM ARISING FROM A BREACH OF A REPRESENTATION OR WARRANTY BY
CL, COVEY, OR LINK RELATING TO CL’S TITLE TO, OR ABILITY TO LICENSE TO
FRANKLINCOVEY, THE LICENSED MATERIALS.
 
(b) IF ANY OF CL, COVEY OR LINK IS HELD OR FOUND TO BE LIABLE TO ANY OTHER PARTY
FOR ANY MATTER RELATING TO OR ARISING FROM ANY BREACH OF A REPRESENTATION OR
WARRANTY BY ANY OF CL, COVEY OR LINK RELATING TO CL’S TITLE TO, OR ABILITY TO
LICENSE TO FRANKLINCOVEY, THE LICENSED MATERIALS, THE AMOUNT RECOVERABLE FROM
THE BREACHING PARTY WILL NOT EXCEED THE CAP AMOUNT FOR EACH INCIDENT OR SERIES
OF RELATED INCIDENTS GIVING RISE TO SUCH LIABILITY.  AS USED IN THIS PARAGRAPH
16.4(b), “THE CAP AMOUNT” SHALL MEAN THE AGGREGATE OF THE AMOUNTS (1) PAID BY
THE BUYER TO THE SELLER UNDER SECTION 2.3(a) OF THE PURCHASE AGREEMENT, (2) THE
EARNOUT PAID TO THE SELLER UNDER SECTION 2.8 OF THE PURCHASE
 


 
15

--------------------------------------------------------------------------------

 


AGREEMENT, AND (3) THE DIRECT COSTS AND DAMAGES INCURRED BY FRANKLINCOVEY IN
CONNECTION WITH SUCH BREACH OF REPRESENTATION OR WARRANTY BY CL, COVEY OR LINK
RELATING TO CL’S TITLE TO, OR ABILITY TO LICENSE THE LICENSED MATERIALS TO
FRANKLIN COVEY.
 
17. Term; Termination.
 
17.1. Effectiveness; Term.  This License Agreement shall become effective upon
the Effective Date and shall continue perpetually in full force and effect
unless and until terminated according to the provisions of this Section 17.
 
17.2. FranklinCovey’s Breach.
 
(a) CL shall have the right to terminate this License Agreement upon the
occurrence of a FranklinCovey Material Breach.
 
(b) A “FranklinCovey Material Breach” means exclusively a failure by
FranklinCovey to pay any royalties due and payable pursuant to this License
Agreement (and such failure is not cured within the ninety (90) day period
following delivery of written notice by CL (a “Breach Notice”)); provided,
however, that the following shall not be a FranklinCovey Material
Breach:  FranklinCovey’s failure to (A) pay any portion of a payment that is the
subject of a good faith, bona fide dispute, so long as FranklinCovey pays any
undisputed portion of such payment, or (B) make a payment that in its entirety
is the subject of a good faith, bona fide dispute.  Franklin Covey shall provide
a notice (a “Dispute Notice”) to CL if FranklinCovey disputes a payment, or any
portion of a payment, within thirty (30) days after receipt of a Breach Notice
from CL relating to such payment.  Such Dispute Notice shall contain a
description of the reasons why such payment is disputed and a certification by
the CEO of FranklinCovey that such dispute is a good faith, bona fide
dispute.  FranklinCovey and CL, through their respective authorized agents and
acting in good faith, will work to resolve the dispute relating to the payment,
or the portion of a payment, to which the Dispute Notice relates.  If
FranklinCovey’s and CL’s authorized agents are unable to resolve such dispute
within thirty (30) days after CL receives a Dispute Notice, the CEO of CL and
the CEO of FranklinCovey will meet to attempt to reach agreement on any disputed
matters.  If they are unable to agree on such matters within thirty (30) days,
either party may submit the matter to arbitration as provided in Section 9.5(b).
 
17.3. CL’s Breach.  FranklinCovey shall have the right to terminate this License
Agreement in the event of a CL Material Breach that is not cured within ninety
(90)  days after FranklinCovey provides written notice to CL of the alleged
breach.  A “CL Material Breach” means a breach by CL, Covey or Link of any of
their respective representations, warranties, covenants or agreements in this
License Agreement, a breach of Section 4 or Section 7 of the Practice Leader
Consulting Agreements, or a breach of Section 9 of the Speaker Agreements.  
 
17.4. Insolvency.  If either of CL or FranklinCovey becomes insolvent, files for
bankruptcy, ceases to do business or is generally unable to meet its financial
obligations, the other party may terminate this License Agreement immediately by
providing written notice to the other party.
 


 
16

--------------------------------------------------------------------------------

 
 
17.5. Effect of Termination.
 
(a) The expiration or termination of this License Agreement shall not discharge
or relieve either party from any obligation which accrued before expiration or
termination and shall not relieve any breaching party from liability for actual
damages resulting from such breach.
 
(b) Within sixty (60) days of the termination of this License Agreement,
FranklinCovey shall deliver to CL any unpaid Payment following the applicable
procedures of Section 9, less any Termination Setoffs.  If within thirty (30)
days after receipt of the final Payment and the accompanying report, CL, Covey
and Link do not object in writing to the calculations and amounts, all Royalties
under this License Agreement will be deemed satisfied and fully paid.
 
(c) Within sixty (60) days of the termination of this License Agreement,
FranklinCovey shall return to CL all merchantable Course materials, and
Workbooks and shall destroy all other Licensed Materials except for Books and
Sequels.  FranklinCovey shall have the right to set off against the final
Payment its fully allocated costs of acquiring the Workbooks, and merchantable
Course Materials (“Termination Setoffs”), provided that FranklinCovey shall
describe its calculations in reasonable detail.
 
(d) Within thirty (30) days after the termination of this License Agreement,
FranklinCovey shall deliver to CL a written inventory of its Books and Sequels
(“Termination Inventory”).  CL shall have the option, exercisable within ten
(10) days after receipt of the written inventory to purchase all or any portion
of the items in the inventory for a purchase price equal to FranklinCovey’s
fully allocated cost, which shall be set forth on the written
inventory.  FranklinCovey shall deliver to CL the items of Termination Inventory
to be purchased, within five (5) days after receipt of notice from CL exercising
its option to purchase.  If CL purchases any Termination Inventory, no payment
shall be made to FranklinCovey and the purchase price for the Termination
Inventory shall be included in Termination Setoffs.
 
(e) During the six (6) month period following the expiration or exercise of CL’s
option to purchase Termination Inventory, FranklinCovey shall have the right to
distribute and sell any remaining Termination Inventory in a commercially
reasonable manner.
 
         (f) Upon termination of this Agreement, except for FC Derivative Works,
each party may continue to use its own intellectual property, including the
portion each party contributed to all derivative works created pursuant to this
Agreement.
 
18. Remedies. The parties agree that money damages may not be an adequate remedy
for any breach of the provisions of this License Agreement and that any party
may, in its discretion, apply to any court of law or equity of competent
jurisdiction for specific performance and injunctive relief in order to enforce
or prevent any violations this License Agreement, and any party against whom
such proceeding is brought hereby waives the claim or defense that such party
has an adequate remedy at law and agrees not to raise the defense that the other
party has
 


 
17

--------------------------------------------------------------------------------

 


an adequate remedy at law.  The rights and remedies of the parties to this
License Agreement are cumulative and not alternative.
 
19. Miscellaneous.
 
19.1. Notices.  All notices under this License Agreement are completed upon
mailing, if mailed by registered or certified mail, postage prepaid or by
confirmed receipt facsimile transmission, with proof of receipt.  The addresses
of the parties, unless subsequently changed by written notice to the other, are
as given hereunder.
 


 
If to FranklinCovey:
Franklin Covey Co.
2200 West Parkway Blvd.
Salt Lake City, Utah 84119
Attn:  Robert A. Whitman
Fax:  (801) 817-8069
 
With a copy to (which shall not constitute notice):
 
 
Nolan S. Taylor, Esq.
Dorsey & Whitney LLP
136 South Main Street, Suite 1000
Salt Lake City, Utah 84101
Fax:  (801) 933-7373
 
If to CL:
Covey/Link, LLC
175 West Canyon Crest Road
Alpine, Utah 84004
Attn:  Greg Link
Fax:  (801) 880-7744
 
If to Stephen M. R. Covey:
175 West Canyon Crest Road
Alpine, Utah 84004
Fax:  (801) 880-7744
 
If to Greg Link:
175 West Canyon Crest Road
Alpine, Utah 84004
Fax:  (801) 880-7744
 
With a copy to (which shall not constitute notice):
 
 
Richard L. Hill
Hill, Johnson & Schmutz, L.C.
RiverView Plaza, Suite 300
4844 North 300 West
Provo, Utah 84604
Fax:  (801) 375-3865



 


 
18

--------------------------------------------------------------------------------

 
 
19.2. Survival.  The provisions of Sections 3.5, 4.1, 4.2, 7.2, 14, 15, 16, 17,
18, and 19, and all defined terms, shall survive termination of this License
Agreement.
 
19.3. Independent Entities.  The parties are independent contractors and not
partners, joint venturers, or otherwise affiliated.  FranklinCovey and CL are
independent entities engaged in independent businesses.  Each shall bear all the
costs and expenses incurred in the performance of their respective duties under
this License Agreement.  Neither FranklinCovey nor CL, nor any agent or employee
of either, is an agent or employee of the other, nor shall anything contained
herein be deemed to create a partnership or joint venture between the
parties.  Neither party has the right to control the other, except as expressly
provided in this License Agreement and any Consulting Agreement.  Neither party
to this License Agreement has the right or authority to make any promise or
representation or to assume or incur any liability or other obligation against
or on the behalf of the other.
 
19.4. Complete Agreement, Amendment.  This License Agreement expressly amends
and restates the Original Agreement.  This License Agreement and the
Contemporaneous Agreements are the complete and exclusive statement of the
agreement by and among CL, Covey, Link and FranklinCovey and together they
supersede all proposals or prior or contemporaneous agreements and
understandings, whether oral or written, and all other communications relating
to the specific subject matters of this License Agreement and the
Contemporaneous Agreements.  This License Agreement may only be amended, or any
provision herein waived, by written instrument executed by each party.  No
waiver of any provision hereof shall constitute a waiver of any other provision,
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided.  The invalidity or unenforceability of any provision of this License
Agreement shall not affect the validity or enforceability of any other provision
of this License Agreement.
 
19.5. Captions.  The captions of the various sections and subsections of this
License Agreement are for the convenience of reference only and are not binding
provisions of this License Agreement, nor shall they have any limiting effect or
interpretive weight hereunder.
 
19.6. Assignment.  FranklinCovey may assign this License to (a) any entity it
controls or which controls or is under common control with FranklinCovey now or
in the future, or (b) any entity that acquires all of or substantially all of
its capital stock or its assets, whether through purchase, merger, consolidation
or otherwise.  Except as allowed by the foregoing sentence, this License is
personal and specific to FranklinCovey and shall not be transferred or assigned
by FranklinCovey except upon the express prior written consent of CL.  CL shall
not transfer or assign this License except upon the express prior written
consent of FranklinCovey.  Any such attempt to transfer or assign this License
in violation of this Section 19.6 shall be null and void.  This License will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
 
19.7. Applicable Law and Forum.  This License Agreement shall be governed by and
construed in accordance with the applicable federal laws of the United States
and with Utah law, without regard to Utah’s rules regarding conflicts of
law.  Each of the parties consents to the jurisdiction of the courts located in
the State of Utah with respect to all matters relating to this License
Agreement.
 


 
19

--------------------------------------------------------------------------------

 
 
19.8. Prevailing Party Recovery.  Except as provided in Section 9.5(b), if a
party brings an action in any court of law to enforce any of the terms of this
License Agreement, the prevailing party shall be entitled to recover its
attorney’s fees, costs and expenses incurred in connection with such action in
addition to any other or further relief awarded by the court.
 
19.9. Signatures, Counterparts.  This License Agreement may be executed in one
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same instrument.  A facsimile signature will be considered an original
signature.
 
 
 
[signature page follows]
 


 


 


 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have signed and entered into the Agreement as of
the Effective Date.
 


 
FRANKLIN COVEY CO.
 
COVEY/LINK, LLC
 
/s/ Robert A. Whitman
 
/s/ Stephen M.R. Covey
Robert A. Whitman
President
 
Stephen M. R. Covey
Its Manager
     
STEPHEN M. R. COVEY
 
GREG LINK
 
/s/ Stephen M.R. Covey
 
/s/ Greg Link
Stephen M.R. Covey
 
Greg Link

 
 
 
 






[Signature Page to Amended and Restated License Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 
DEFINED TERMS


 
“2006 Courses” means the Courses based on the Book and listed on Exhibit B.
 
“2006 Licensed Materials” means the Book and all rights thereto, including its
Audio Rights and the right to create Workbooks, the 2006 Courses, the 2006
Workbooks and any derivative work based on the foregoing, including, without
limitation, the 2006 Courses as constituted on the Effective Date.
 
“2006 Workbooks” means any Workbook based on the Book and in existence as of the
Effective Date.
 
“Audio Rights” means all rights to create, use and perform an audio version of a
book in any media, including without limitation through a website.
 
“Best Efforts” has the meaning set forth in Section 10.1.
 
“CL” has the meaning set forth in the first paragraph of this License Agreement.
 
“CL Copyrights” means the copyrighted materials relating to the Licensed
Materials and listed on Exhibit D.
 
“CL Derivative Work” means derivative works that are based solely on the
Licensed Materials, whether created by CL, Covey, Link or FranklinCovey.
 
“CL Intellectual Property” has the meaning set forth in Section 4.1.
 
“CL Material Breach” has the meaning set forth in Section 17.3.
 
“CL Trademarks” means registered and unregistered trademarks relating to the
Licensed Materials and listed on Exhibit C and any New Trademark.
 
“CL Websites” means the websites registered to CL and located at the domain
names www.speedoftrust.com and www.coveylink.com along with all related web
pages under the control of CL.
 
“CL Website Content” means the content, records and data available on the CL
Websites.
 
“CL Worldwide” has the meaning set forth in the Recitals.
 
“Competitor” means those entities listed on Exhibit E and any successor to such
entities.
 
“Contemporaneous Agreements” means the Purchase Agreement, the Speaking
Agreements, and the Practice Leader Consulting Agreements.
 


A-1
 
 

--------------------------------------------------------------------------------

 


“Courses” means all Workbooks, CL Website Content and other assessments,
profiles, slides, posters, audios, videos and other materials created by Covey,
Link or CL and based on the Book or a Sequel.
 
“Covey” has the meaning in set forth in the first paragraph.
 
“Derivatives Gross Revenue” has the meaning set forth in Section 8.1.
 
“Disclosing Party” has the meaning set forth in Section 15.1.
 
“Dispute Notice” has the meaning set forth in Section 17.2(b).
 
“Effective Date” has the meaning set forth in the first paragraph of this
License Agreement.
 
“Extended Restricted Period” has the meaning set forth in the Practice Leader
Consulting Agreements.
 
“FC Client Sales” has the meaning set forth in the Recitals.
 
“FC Derivative Work” means derivative works based in part on the Licensed
Materials and in part on FranklinCovey Intellectual Property, whether created by
CL, Covey, Link or FranklinCovey directly or through third parties.
 
“FC Products, LLC” has the meaning set forth in Section 3.6.
 
“FranklinCovey” has the meaning set forth in the first paragraph of this License
Agreement.
 
“FranklinCovey Entities” means FranklinCovey and its wholly owned subsidiaries.
 
“FranklinCovey Gross Revenue” has the meaning set forth in Section 8.1.
 
“FranklinCovey Intellectual Property” has the meaning set forth in Section 4.2.
 
“FranklinCovey Material Breach” has the meaning set forth in Section 17.2(b).
 
“International Licensee” means all independent entities outside the United
States, excluding direct offices, which have a current right to offer training
services under licenses from FranklinCovey or its affiliates, as set forth on
Exhibit F.
 
“International Licensee Gross Revenues” has the meaning set forth in Section
8.1.
 
“Initial Negotiation Period” has the meaning set forth in Section 12.1.
 
“Licensed Materials” means the 2006 Licensed Materials, the CL Trademarks, the
CL Copyrights, the CL Website Content, any Sequel and any derivative works based
on the Sequel, including for purposes of clarity, Courses and Workbooks, CL
Derivative Works and FC Derivative Works.
 
“Link” has the meaning set forth in the first paragraph.
 


A-2
 
 

--------------------------------------------------------------------------------

 


“Negotiation Period” has the meaning set forth in Section 12.1.
 
“New Book” means any book written by Covey or Link after the Effective Date that
is not a Sequel.
 
“New Course” means any new course, training program, product, service, seminar,
webinar or similar offering that is not a derivative work of the Courses, the
Book or any Sequel.
 
“New License” has the meaning set forth in Section 12.1.
 
“New License Notice” has the meaning set forth in Section 12.1.
 
“New Trademark” has the meaning set forth in Section 5.4.
 
“New Work” means any New Book and/or any New Course.
 
 “Notice of Intent” has the meaning set forth in Section 5.4.
 
“Option” has the meaning set forth in Section 13.1.
 
“Option Payment” has the meaning set forth in Section 13.3.
 
“Original Agreement” has the meaning set forth in Section 2.1.
 
“Payments” has the meaning set forth in Section 9.1.
 
“Practice” has the meaning set forth in the Practice Leader Consulting
Agreements.
 
“Practice Leader Consulting Agreements” has the meaning set forth in the
Recitals.
 
“Proposal” has the meaning set forth in Section 4.3.
 
“Proposed FC Derivative Work” has the meaning set forth in Section 4.3.
 
“Publishing Agreement” has the meaning set forth in Section 3.1.
 
“Purchase Agreement” has the meaning set forth in the Recitals.
 
“Receiving Party” has the meaning set forth in Section 15.1.
 
“Response to Notice” has the meaning set forth in Section 5.4.
 
“Royalty” has the meaning set forth in Section 8.1.
 
“Rules” has the meaning set forth in Section 9.5(b)(i).
 
“Sequel” means an e-book or a book in printed form that substantially
incorporates the concepts of the Book and that uses a derivation of the words
“Speed of Trust” in its title or subtitle.
 


A-3
 
 

--------------------------------------------------------------------------------

 


“Speaking Agreements” has the meaning set forth in the Recitals.
 
“Termination Inventory” has the meaning set forth in Section 17.5.
 
“Termination Setoffs” has the meaning set forth in Section 17.5.
 
“Third Party Agreement” has the meaning set forth in Section 12.2.
 
“Website Protocols” has the meaning set forth in Section 7.1 and are set forth
on Exhibit G, as amended from time to time by mutual agreement of the parties.
 
“Workbook” means any bound or unbound set of materials that is organized around
the Book or a Sequel and is intended as a teaching tool in a Course or other
training-oriented setting.
 


 


 


A-4
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 


 
2006 COURSES




Course titles:


“The Speed of Trust”
“Leading at the Speed of Trust”
“Leading at the Speed of Trust – Individual Contributor Kit”
“Working at the Speed of Trust”
“Selling at The Speed of Trust”
“Inspiring Trust”








B-1
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
 


 
CL TRADEMARKS


CL Trademarks are all trademarks covered by US and foreign trademark laws
associated with the 2006 Courses, including the following federal trademark
applications and registrations and foreign trademark registrations:


US Trademark Registrations:
 
2,984,853
class 41
Reg. Aug 16, 2005
THE SPEED OF TRUST
3,087,015
class 16
Reg. May 2, 2006
THE SPEED OF TRUST
3,209,914
class 41
Reg. Feb 20, 2007
Ripple logo
       
US Trademark Applications:
 
77/447,459
class 9
Filed Apr. 14, 2008
THE SPEED OF TRUST
77/567,575
class 35
Filed Sep. 11, 2008
THE SPEED OF TRUST
       
Foreign Trademark Registrations:
 
Japan – 4,986,064
class 16
Reg. Sep 8, 2006
THE SPEED OF TRUST
Europe – 004650181
classes 16, 35, 41
Reg. Sep 20, 2005
THE SPEED OF TRUST















C-1
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D
 
CL COPYRIGHTS
 


 
CL Copyrights are all works covered by the US and foreign copyright laws
associated with the 2006 Courses, including course materials, marketing
materials and sales materials.
 


 




D-1
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E
 


 
COMPETITORS


 
Vital Smarts
 
The Ken Blanchard Companies
 
The Center for Creative Leadership
 
True North
 
Gallup
 
Inside-Out
 
Character Counts
 
Tom Peters
 
Achieve Global
 
DDI
 
Center for Creative Link
 
AMA
 
Colleges, Universities executive training programs
 


 


E-1
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 


 
INTERNATIONAL LICENSEES


 
LFCA, SA
DOOR Nederland B.V.
Martha Kirkland
Chromart, S.R.L.
Franklin Covey Brazil, Ltda.
FCPL Ltd.
Leadership Technologies Latin America, Inc.
CLC Columbia
Covey Leadership Center
Egyptian Leadership Training Center
CEGOS (France)
Leadership Institut GmbH
DMS Hellas Group S.A.
Leadership Knowledge Consulting Private Limited
P.T. Dunamis Intermaster
Momentum Training Ltd.
CEGOS (Italy)
Korea Leadership Center
Starmanship & Associate
360 Acumen Group F2, LLC
Leadership Resources (Malaysia) Sdn. Bhd.
Leadership Technologies Latin America, Inc.
Fola Adeola
Nordic Approach Finance APS
Leadership Technologies, Inc.
Center for Leadership and Change, Inc.
CEGOS (Portugal)
Advantage Management International Puerto Rico, Inc.
Retiro Holdings Limited
Leadership Skills Development Company d/b/a Qiyaada Consultants
Covey Leadership Center (S) Pte Ltd.
FCSA Organisation Services (Pty) Ltd.
CEGOS (Spain)
PacRim Leadership Center Co., Ltd.
BilgiLink Ltd.
Covey Leadership Centre Limited
Leadership Resources (Malaysia) sdn. Bhd.




F-1
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT G
 


 
WEBSITE PROTOCOLS


 
To be agreed upon by the parties.
 


G-1
 
 

--------------------------------------------------------------------------------

 

